UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 30, 2011 League Now Holdings Corporation (Exact name of registrant as specified in its charter) Florida 333-148987 20-35337265 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5601 W. Spring Parkway Plano, TX 75021 (Address of principal executive offices) (Zip Code) (972) 378-6600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LEAGUE NOW HOLDINGS CORPORATION Explanatory Note This Amendment No. 1 to Form 8-K (“Amendment”) supplements our Current Report on Form 8-K filed with the Securities and Exchange Commission filed on March 30, 2011 (“Original Filing”). This Amendment is filed to incorporate the letter from Webb & Company, PA, Certified Public Accountants, provided pursuant to the requirements of Item 4.01. Except as described above, no other changes have been made to the Original Filing and this Amendment does not modify or update any other information in the Original Filing. Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the Original Filing. Accordingly, this Form 8-K/A should be read in conjunction with the Company’s filings made with the Securities and Exchange Commission subsequent to the date of the Original Filing. Item 9.01 Financial Statements and Exhibits Exhibit Number Description Letter from Webb & Company, PA, Certified Public Accountants dated March 30, 2011.* * filed herewith 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. LEAGUE NOW HOLDINGS CORPORATION Date: March 30, 2011 By: /s/ Mario Barton Mario Barton Chief Executive Officer 3
